DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 9–14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0230394 A1) and Karczewicz, et al., “Study of coding efficiency improvements beyond HEVC,” October 2015, International Organization for Standardisation, ISO/IEC JTC1/SC29/WG11 MPEG2015/M37102 (herein “Karczewicz”).
Regarding claim 1, the combination of Lu and Karczewicz teaches or suggests a video decoding method comprising:  obtaining, from a bitstream, chroma multi-transform kernel information indicating whether a chroma transform kernel for inverse transformation of a chroma block is determined to be among a plurality of chroma transform kernels (Karczewicz, Section 2.4.1:  teaches signaling the selected transform to the decoder; Karczewicz does not explicitly explain what is well-known in the art regarding the relationship between luma and chroma transforms, particularly that the luma transform can be used to derive the chroma transform or chroma can be transformed using an independently identified transform specific to the chroma channels; Lu, ¶¶ 0065 and 0070:  teach, respectively, the chroma transform can be derived from the luma transform or determined independently); while determining whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels according to the chroma multi-transform kernel information, determining whether to determine the chroma transform kernel by using a luma transform kernel (Lu, ¶ 0065:  teaches the chroma transform can be derived from the luma transform); and performing inverse transformation on the chroma block by using the chroma transform kernel (Lu, ¶ 0044:  explains the decoder performs an inverse transform according to type of transform signaled from the encoder).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lu, with those of Karczewicz, because both references are drawn to the same field of endeavor and because combining Lu’s derivation of chroma transforms from luma transforms with Karczewicz’s adaptive transforms based on prediction mode and direction represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lu and Karczewicz used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lu and Karczewicz teaches or suggests the video decoding method of claim 1, wherein the obtaining of the chroma multi-transform kernel information comprises obtaining, from the bitstream, intra chroma multi-transform kernel information indicating whether an intra chroma transform kernel for a chroma block encoded in an intra prediction mode is determined to be among the plurality of chroma transform kernels, and inter chroma multi-transform kernel information indicating whether an inter chroma transform kernel for a chroma block encoded in an inter prediction mode is determined to be among the plurality of chroma transform kernels (Karczewicz, Section 2.4.1:  teaches the type of transforms used for certain blocks is based on the intra prediction mode or based on inter prediction mode).
Regarding claim 3, the combination of Lu and Karczewicz teaches or suggests the video decoding method of claim 1, wherein the obtaining of the chroma multi-transform kernel information comprises:  obtaining, from the bitstream, luma multi-transform kernel information indicating whether a luma transform kernel for inverse transformation of a luma block is determined to be among a plurality of luma transform kernels; and when the luma transform kernel is determined to be among the plurality of luma transform kernels according to the luma multi-transform kernel information, determining the chroma transform kernel from among the plurality of chroma transform kernels according to the luma transform kernel (Karczewicz, Section 2.4.1:  teaches signaling the selected luma transform to the decoder in the case that the block is intra coded; Karczewicz does not explicitly explain what is well-known in the art regarding the relationship between luma and chroma 
Regarding claim 4, the combination of Lu and Karczewicz teaches or suggests the video decoding method of claim 1, wherein the obtaining of the chroma multi-transform kernel information comprises obtaining, from the bitstream, at least one of:  coding unit level chroma multi-transform kernel information indicating whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels, in a current coding unit; slice level chroma multi-transform kernel information indicating whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels, in a current slice; picture level chroma multi-transform kernel information indicating whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels, in a current picture; and sequence level chroma multi-transform kernel information indicating whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels, in a current sequence (Lu, ¶ 0070:  teaches transform information for a chroma transform can be indicated on a block level, slice level, picture level, and sequence level).
Regarding claim 5, the combination of Lu and Karczewicz teaches or suggests the video decoding method of claim 1, wherein the determining of whether to determine the chroma transform kernel by using the luma transform kernel comprises:  obtaining, from the bitstream, vertical transform kernel information for determining a luma transform kernel for inverse transformation in a vertical direction, and horizontal transform kernel information for determining a luma transform kernel for inverse transformation in a horizontal direction (Karczewicz, Section 2.4.1:  teaches the horizontal transform and vertical transform may be different and thus signaled explicitly in the bitstream); determining a chroma vertical transform kernel for the inverse transformation of the chroma block in the vertical direction, according to the vertical transform kernel information (Lu, ¶ 0065:  teaches the chroma transform can be derived from the luma transform); and determining a chroma horizontal transform kernel for the inverse transformation of the chroma block in the horizontal direction, according to the horizontal transform kernel information (Lu, ¶ 0065:  teaches the chroma transform can be derived from the luma transform).
Regarding claim 6, the combination of Lu and Karczewicz teaches or suggests the video decoding method of claim 1, wherein the determining of whether to determine the chroma transform kernel by using the luma transform kernel comprises, when the chroma block is encoded in an intra prediction mode, determining a combination of a chroma vertical transform kernel and a chroma horizontal transform kernel, based on the intra prediction mode indicating an intra prediction direction (Karczewicz, Section 2.4.1:  teaches the horizontal transform and vertical transform may be different for intra coded blocks).
Regarding claim 9, the combination of Lu and Karczewicz teaches or suggests a video decoding apparatus comprising:  a parser configured to obtain, from a bitstream, chroma multi-transform kernel information indicating whether a chroma transform kernel for inverse transformation of a chroma block is determined to be among a plurality of chroma transform kernels; and an inverse transformer configured to, while determining whether the chroma transform kernel is determined to be among the plurality of chroma transform kernels according to the chroma multi-transform kernel information, determine whether to determine the chroma transform kernel by using a luma transform kernel, and perform inverse transformation on the chroma block by using the chroma transform kernel (Examiner notes the instant claim recites elements of an apparatus corresponding to the method of claim 1; Therefore, the rationale for the rejection of claim 1 applies to the instant claim; see treatment of claim 1).
Regarding claim 10, the combination of Lu and Karczewicz teaches or suggests a video encoding method comprising:  performing transformation on a chroma block by using a certain transform kernel determined independently from a luma transform kernel for transformation of a luma block, and a chroma transform kernel determined by using the luma transform kernel; and generating chroma multi-transform kernel information indicating whether the chroma transform kernel is determined to be among a plurality of chroma transform kernels; and encoding the chroma multi-transform kernel information and a transformation coefficient generated by performing the transformation on the chroma block (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.).
Regarding claim 11, the combination of Lu and Karczewicz teaches or suggests the video encoding method of claim 10, wherein the generating of the chroma multi-transform kernel information comprises generating intra chroma multi-transform kernel information indicating whether an intra chroma transform kernel for a chroma block encoded in an intra prediction mode is determined to be among the plurality of chroma transform kernels, and an inter chroma multi-transform kernel information indicating whether an inter chroma transform kernel for a chroma block encoded in an inter prediction mode is determined to be among the plurality of chroma transform kernels (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 2.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.).
Regarding claim 12, the combination of Lu and Karczewicz teaches or suggests the video encoding method of claim 10, further comprising:  when the luma transform kernel for the transformation of the luma block is determined to be among a plurality of luma transform kernels, determining the chroma transform kernels from among the plurality of chroma transform kernels, according to the luma transform kernel; and encoding luma multi-transform kernel information indicating whether the luma transform kernel is determined to be among the plurality of luma transform kernels (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 3.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.).
Regarding claim 13, the combination of Lu and Karczewicz teaches or suggests the video encoding method of claim 10, further comprising: generating luma vertical transform kernel information for determining a luma vertical transform kernel for transformation of the luma block in a vertical direction, and luma horizontal transform kernel information for determining a luma horizontal transform kernel for transformation of the luma block in a horizontal direction; determining a chroma vertical transform kernel for transformation of the chroma block in the vertical direction, according to the luma vertical transform kernel; and determining a chroma horizontal transform kernel for transformation of the chroma block in the horizontal direction, according to the luma horizontal transform kernel (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 5.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.).
Regarding claim 14, the combination of Lu and Karczewicz teaches or suggests the video encoding method of claim 10, further comprising determining a combination of a chroma vertical transform kernel and a chroma horizontal transform kernel, based on an intra prediction mode indicating an intra prediction direction, when the chroma block is encoded in the intra prediction mode (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 5.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.).
Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Karczewicz, and Rosewarne (US 2015/0249828 A1).
Regarding claim 7, the combination of Lu, Karczewicz, and Rosewarne teaches or suggests the video decoding method of claim 1, wherein the determining of whether to determine the chroma transform kernel by using the luma transform kernel comprises:  obtaining, from the bitstream, luma multi-transform kernel information indicating whether a luma transform kernel for inverse transformation of a luma block is determined to be among a plurality of luma transform kernels; when a size of a chroma transformation block is larger than a certain size, determining the chroma transform kernel according to the luma multi-transform kernel information; when the size of the chroma transformation block is smaller than or equal to the certain size and a size of a prediction block corresponding to the chroma transformation block is 2Nx2N, determining the chroma transform kernel according to the luma transform kernel; and when the size of the chroma transformation block is smaller than or equal to the certain size and the size of the prediction block corresponding to the chroma transformation block is not 2Nx2N, determining the chroma transform kernel independently from the luma transform kernel (Neither Lu nor Karczewicz teaches thresholding the size of the luma transform when determining the chroma transform; However, such an approach is obvious in view of the level of skill in the art, as evidenced by the teachings of Rosewarne; Rosewarne, ¶ 0095:  teaches that when the luma transform is 4x4 and the color sampling ratio is 4:2:0 or 4:2:2, there is a problem in that the chroma transform is smaller than 4x4, which are generally not available; In such cases, the chroma transform that is used is one in which it overlaps more than one luma transform unit; In that case, the chroma transform would not have a single luma transform from which to inherit the transform’s properties, thus a default transform in such instances would be obviously desirable; Therefore, the thresholding and size constraints in the instant claim are an obvious way of handling the 4x4 luma 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lu and Karczewicz, with those of Rosewarne, because all three references are drawn to the same field of endeavor and because combining Rosewarne’s solution for chroma transforms associated with 4x4 luma transform units with the combination of Lu and Karczewicz represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lu, Karczewicz, and Rosewarne used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Lu, Karczewicz, and Rosewarne teaches or suggests the video decoding method of claim 7, wherein the determining of whether to determine the chroma transform kernel by using the luma transform kernel further comprises, when the luma transform kernel is not determined to be among the plurality of luma transform kernels according to the luma multi-transform kernel information, determining a certain transform kernel as the chroma transform kernel (Examiner interprets this claim to mean that when the luma transform is not the result of the AMT process, the inheritance process should not take place for the chroma component and instead a default chroma transform should be used; Examiner finds this obvious in view of the teachings of Karczewicz, Section 2.4.1, wherein it is explained that an initial determination is made whether AMT applies or not such that the decoder can determine whether an index identifying a transform from a set of available transforms is supplied in the bitstream; Where the bitstream does not 
Regarding claim 15, the combination of Lu, Karczewicz, and Rosewarne teaches or suggests the video encoding method of claim 10, further comprising:  when a size of a chroma transformation block is larger than a certain size, determining the chroma transform kernel according to the luma transform kernel for the transformation of the luma block; when the size of the chroma transformation block is smaller than or equal to the certain size and a size of a prediction block corresponding to the chroma transformation block is 2Nx2N, determining the chroma transform kernel according to the luma transform kernel; and when the size of the chroma transformation block is smaller than or equal to the certain size and the size of the prediction block corresponding to the chroma transformation block is not 2Nx2N, determining the chroma transform kernel independently from the luma transform kernel, wherein the encoding comprises encoding luma multi-transform kernel information indicating whether the luma transform kernel is determined to be among a plurality of luma transform kernels (Examiner finds this claim recites subject matter for the encoding method that corresponds to the decoding method recited in claim 7.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adria Arrufat, “Multiple tranforms for video coding,” Doctor Thesis submitted 12/11/2015.  Teaches mode-dependent transform competition in Chapter 4.  It also teaches in Section 3.1 the approach of only using DST on 4x4 luma intra prediction residuals and DCT for all the rest of block sizes, etc. should be replaced by Mode-Dependent Directional Transforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481